Citation Nr: 9911438	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-24 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active military service from September 1954 
to July 1967.  This matter is before the Board of Veterans' 
Appeals (Board) from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


REMAND

The veteran contends that service connection for hypertension 
is warranted because it has developed secondary to his 
service-connected diabetes mellitus.  

Service connection has been established for rapid 
detumescence secondary to diabetes mellitus, assigned a 20 
percent disability rating, and for diabetes mellitus with 
peripheral neuropathy, mild, assigned a 20 percent disability 
rating.  

In a rating decision of April 1997, the RO denied service 
connection for hypertension because the hypertension 
examination of the veteran by VA in March 1997 failed to 
establish a diagnosis of hypertension.  The RO further noted 
that blood pressure readings were basically all within normal 
limits and electrocardiogram findings were also normal 
further reflecting that hypertension was not currently 
present.  

The March 1997 examination report reflects that based on the 
serial blood pressure readings during clinic visits prior to 
the examination, as well as the blood pressure shown on 
examination, there is no indication of hypertension.  An 
electrocardiogram was ordered to rule out other problems such 
as silent ischemic coronary disease which might be present 
due to the veteran's diabetes mellitus.  The 
electrocardiogram was normal.  

In February 1999, after the veteran's claims folders were 
forwarded to the Board, the RO submitted a treatment report 
directly to the Board.  The medical record, dated November 
12, 1998, reflects that care of the veteran was transferred 
from the Indianapolis VA to the Louisville, Kentucky, VA; 
that the veteran's blood pressure was 163/95; and that there 
were assessments of hypertension and Type II diabetes 
mellitus.  No waiver of initial review of the evidence by the 
RO was forwarded.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for service connection for hypertension.  
When the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  

2.  The veteran should also be requested 
to submit medical evidence, such as an 
opinion from a physician, supporting his 
contention that hypertension was caused 
or chronically worsened by his service-
connected diabetes mellitus.  

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claim based 
upon all evidence received since its most 
recent consideration of the claim in 
November 1997.  

4.  If the benefit sought is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


